Citation Nr: 1214214	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  05-28 820A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for a shell fragment wound of the left elbow/scapula, currently rated as 10 percent disabling.

2.  Entitlement to a compensable rating for a shell fragment wound of the left leg.

3.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  However, jurisdiction over the appeal currently resides with the RO in Houston, Texas.  The Veteran and his daughter testified at a May 2011 hearing sitting at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

At the hearing, the Veteran asked that the record be held open for 30 days so that he could obtain and submit additional documentary evidence pertaining to his claims.  The Veteran also indicated that he wished to waive his right to review by the Agency of Original Jurisdiction (AOJ) before the evidence was considered by the Board.  The record was held open and during that time the Veteran submitted additional records relating to treatment at his Vet Center, plus several lay statements from family members.  As the Veteran had provided a waiver of AOJ review at his Board hearing, appellate review may proceed.

The Court of Appeals for Veterans Claims (Court) has held that once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the claimant is entitled to a total disability rating for compensation on the basis of individual unemployability (TDIU) rating.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  However, during the course of the Veteran's appeal with respect to the above-captioned issues, the Veteran formally claimed entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU) in December 2006, and his claim was denied in the August 2007 rating decision.  As the record does not reflect that the Veteran initiated an appeal with respect to that rating decision, the Board finds that further consideration of entitlement to TDIU is not required at this time.

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

At his May 2011 Board hearing, prior to the promulgation of a decision in the appeal the Veteran indicated that he wished to withdraw the issues of entitlement to an increased rating for a shell fragment wound of the left elbow/scapula and entitlement to a compensable rating for a shell fragment wound of the left leg. 


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to an increased rating for a shell fragment wound of the left elbow/scapula have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for the withdrawal of the issue of entitlement to a compensable rating for a shell fragment wound of the left leg have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1). 

A November 2004 rating decision denied the Veteran's claims for an increased rating for a shell fragment wound of the left elbow/scapula and a compensable rating for a shell fragment wound of the left leg.  The Veteran perfected an appeal as to these issues in September 2005.  However, at his May 2011 Board hearing, the Veteran requested withdrawal of his appeal as to these issues.  As the pertinent criteria are satisfied, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  The Board consequently does not have jurisdiction to review the appeal with respect to those issues and they are dismissed. 


ORDER

The issue of entitlement to an increased rating for a shell fragment wound of the left elbow/scapula is dismissed.

The issue of entitlement to a compensable rating for a shell fragment wound of the left leg is dismissed.



REMAND

At his May 2011 Board hearing, the Veteran testified that his PTSD had increased in severity since his last VA PTSD examination.  Specifically, he asserted that his nightmares and flashbacks had become more frequent, his hypervigilance had gotten to the point that he could not be in a room without his back to the wall, and that his anxiety had increased to the point where he had panic attacks three times a week.  His daughter similarly testified that the Veteran's symptoms had worsened, specifically in social functioning within the family unit.  Moreover, the Veteran's last VA psychiatric examination was in November 2009, almost two and a half years ago, and his testimony reflects a severity of symptomatology not documented in the November 2009 VA examination report.  See Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate).  Therefore, the Board finds that a remand for a new VA examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record shows that the Veteran receives ongoing treatment from the South Texas Health Care System and the VetCenter.  However, the record does not include any of his post-June 2007 records from the South Texas Health Care System or any of his post-January 2010 records from the VetCenter.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate these treatment records with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

The Veteran testified that he was in receipt of Social Security Administration (SSA) disability benefits.  However, neither a request for these records or the records themselves appears in the claims file.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate these records with the claims file.  See 38 U.S.C.A. § 5103A(b); Dixon v. Gober, 14 Vet. App. 168, 171 (2000) (holding that VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim).

Accordingly, this issue is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record the Veteran's post-June 2007 records from the South Texas Health Care System and his post-January 2010 records from the VetCenter.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  The RO/AMC should obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  All actions to obtain the requested records should be documented fully in the claims file.  

3.  After undertaking the above development to the extent possible, the RO/AMC should schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The claims file and a copy of this Remand should be made available to and reviewed by the examiner.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must comment upon the frequency or severity of the Veteran's PTSD symptoms.  The examiner should also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning (GAF) score, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  A complete rationale for all opinions must be provided, citing to clinical findings and/or claims file documents as appropriate.

4.  The RO/AMC should notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, associate a copy of the examination notice letter with the claims file, and indicate whether any notice that was sent was returned as undeliverable.

5.  The RO/AMC should thereafter readjudicate the claim.  Such readjudication should consider staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefit, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


